Citation Nr: 0948403	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to diabetes mellitus. 

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to diabetes mellitus. 

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus. 

6.  Entitlement to service connection for cataracts, to 
include as secondary to diabetes mellitus. 



7.  Entitlement to service connection for a dental disorder, 
to include loss of teeth. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from two rating 
decisions dated in August 2005 and October 2007 of the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Chicago, Illinois in which the RO denied the 
benefits sought on appeal.  The appellant, who served 20 
years of active duty from September 1947 to December 1967, 
appealed those decisions to the BVA. See also October 2006 RO 
hearing transcript.  Thereafter, the RO referred the case to 
the Board for appellate review.  The appellant testified 
before the undersigned Veterans Law Judge in August 2008 in 
support of his claims.  

After reviewing all evidence of record, the Board remanded 
the above-referenced claims for further development in March 
2009.  Although the case has been returned to the Board for 
further review, the Board observes that part of the 
development it requested in its March 2009 decision has not 
been completed.  In light of evidence contained in the claims 
file and argument contained in a December 2009 post-remand 
brief submitted by the appellant's representative, the Board 
finds that the present appeal should be remanded once again 
in order for the RO to have the opportunity to complete the 
outstanding development.  As such, the appellant's appeal is 
hereby REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The RO will contact the 
appellant and inform him if further action is required on his 
part.  


REMAND

As discussed in the Board's previous decision, the appellant 
seeks service connection for hypertension, diabetes mellitus 
and several secondary disorders on the basis that he 
experienced dizziness and headaches regularly in service; and 
that he felt these symptoms were related to his-then 
undiagnosed diabetes mellitus. August 2008 BVA hearing 
transcript, pgs. 3-4; see also service treatment records 
dated in September 1961 and August 1964; reports of medical 
history dated in September 1964 and November 1967.  The 
appellant reported that when he underwent his 1968 service 
retirement medical examination, he was informed by his 
service medical examiner that he had put on too much weight; 
that he was borderline diabetic; and that his blood pressure 
was high. Id., p. 3.  The appellant also testified that 
subsequent to service, he "checked in" at a medical clinic 
at Fort Sheridan, but only sought medical treatment 
periodically at this facility due to its distance from his 
home. Id., p. 4; see also July 2009 statement in support of 
claim.   Rather than travel to Fort Sheridan, the appellant 
reported seeking treatment at a United States Public Service 
Clinic/Hospital he thought was located at 1200 South Michigan 
in Chicago beginning in approximately 1969. Id., pgs. 4, 7-8; 
April 2007 authorization for medical records.  He testified 
that he received his initial medical treatment for diabetes 
mellitus, certain eye problems and hypertension at this 
facility soon after his separation from service. August 2008 
BVA hearing transcript, pgs. 4-5.  The appellant also 
reported that he did not seek treatment with other VA medical 
facilities until the Public Service Clinic was closed. Id., 
p. 5. 

In remanding the appellant's appeal in March 2009, the Board 
requested that the RO attempt to locate the appellant's 
medical records that may still exist from the United States 
Public Service Clinic/Hospital since these records might 
support the appellant's assertions that his diabetes mellitus 
and/or hypertension were diagnosed and treated within one 
year of his discharge from service.  In doing so, the Board 
indicated that the RO should research whether these records 
still existed and the location of these records; as well as 
attempt to associate any available records with the claims 
file. March 2009 BVA decision, pgs. 16-22.  Since several of 
the appellant's other claims on appeal were intertwined with 
the appellant's claim of entitlement to service connection 
for diabetes mellitus, those claims were remanded as well. 
Id.   

Unfortunately, a review of the claims file reveals that the 
RO did not investigate the appellant's claims of medical 
treatment at a United States Public Service facility in 
Chicago, Illinois except to request a medical authorization 
and current contact information for the (now closed) Public 
Service Clinic/Hospital from the appellant. See May 2009 
letter from the RO to the appellant, p. 2.  When the 
appellant failed to provide this information, the RO 
apparently determined that a search for the appellant's 
alleged outstanding medical records was not warranted and 
could not be conducted absent more specific dates of 
treatment from the appellant. See handwritten note attached 
to the appellant's July 2009 statement in support of claim.  
However, the Board finds that the appellant's statements in 
conjunction with his DD Form 214 provide adequate information 
for the RO to investigate the appellant's post-service 
medical claim, to the extent that this evidence indicates 
that the appellant apparently sought treatment at a United 
States Public Service facility in approximately 1968 or early 
1969 (within one year of his separation from service) and 
continued to receive treatment at that facility until it 
closed.  In light of this evidence, the Board agrees with the 
appellant's representative that the current appeal should be 
remanded once more to provide the RO the opportunity to 
research the appellant's alleged treatment at the United 
States Public Service facility in Chicago, Illinois and to 
obtain any outstanding medical records that may be related to 
that treatment. See December 2009 appellant's brief; Stegall 
v. West, 11 Vet. App. 268 (1998) (holding "that a remand by 
this Court or the Board confers on the appellant or other 
claimant, as a matter of law, a right to compliance with the 
remand orders").  

In addition to the foregoing, the Board observes that it 
remanded the appellant's claim of entitlement to service 
connection for a dental disorder in March 2009 for the 
purpose of obtaining outstanding post-service dental records 
discussed by the appellant during his August 2008 BVA 
hearing. August 2008 BVA hearing transcript, pgs. 15-17.  
These dental records purportedly included records pertaining 
to the appellant's dental treatment at VA medical facilities 
in Illinois. 
Id., p. 16.  Unfortunately, as there is no indication in the 
record on appeal that the RO determined if the Jesse Brown VA 
Medical Center and/or the West Side VA medical facility 
provides dental services or whether these facilities have any 
dental records pertaining to the appellant's post-service 
teeth extractions and alleged dental disorder, this claim 
must be remanded as well for additional development. Stegall 
v. West, supra.
  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should conduct research and 
determine where records from the (now 
closed) United States Public Service 
Clinic/Hospital in Chicago, Illinois may 
have been transferred, to include 
contacting the United States Department 
of Health and Human Services and/or the 
Office of the Public Health Service 
Historian.  Thereafter, the RO should 
attempt to obtain a copy of any 
available medical records related to the 
appellant's treatment for diabetes 
mellitus, hypertension, eye problems 
and/or dental treatment that took place 
at the United States Public Service 
Clinic/Hospital in the years subsequent 
to the appellant's separation from 
service (i.e., from January 1968 until 
the Illinois facility closed).  

2.  The RO should determine if the 
Jesse Brown VA Medical Center and the 
West Side VA medical facility provide 
dental services (see BVA hearing 
transcript, pgs. 15-16); and if so, 
request any records pertaining to the 
appellant's post-service teeth 
extractions and alleged dental 
disorder.  

3.  Following completion of the 
foregoing numbered requests and any 
additional development deemed necessary 
by the RO, the RO should review the 
appellant's claims on the basis of the 
additional evidence.  In doing so, the 
RO should please note that this appeal 
has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  As 
such, expedited handling is requested.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless he 
is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other 


appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



